Exhibit 10.4

June 5, 2012

PARKWAY PROPERTIES LP

AMENDMENT TO EXHIBIT A

OF THE

AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

Exhibit A of the Amended and Restated Agreement of Limited Partnership of
Parkway Properties LP (the “Partnership”), is hereby amended in its entirety to
read as follows:

 

Partner

  

Partnership Interest

  

Certificate Number
(If Applicable)

Parkway Properties, Inc. (the “Corporation”)1   

27,728,862 Common

Limited Partnership Units2

   N/A Lane N. Meltzer3   

1,318 Common Limited

Partnership Units

   N/A Lorri Dunne4   

23,474 Common Limited

Partnership Units

   4 Henry Pratt III4   

129,685 Common Limited

Partnership Units

   5 Scott Francis4   

58,351 Common Limited

Partnership Units

   6 Kyle Burd4   

58,351 Common Limited

Partnership Units

   7 James Gray4   

36,842 Common Limited

Partnership Units

   9 Parkway Properties General Partners, Inc.5   

110,858 Class A Common

General Partnership Units

   N/A

 

1 

Capital Contribution consists of $9,900 plus those properties contributed
subsequent to the Effective Date.

2 

Adjusted from time to time to take into account redemptions and issuances of
stock by the Corporation and the corresponding unit issuances and redemptions by
the Partnership.

3 

Capital Contribution consists of 47.5% General Partnership Interest in and to
the 111 Capitol Building Limited Partnership to Parkway Jackson LLC (a limited
liability company which is wholly owned by the Partnership).

4 

Capital Contribution consists of those assets more fully described in that
certain Contribution Agreement dated as of April 10, 2011 by and among Eola
Capital LLC, Eola Office Partners LLC, Banyan Street Office Holdings LLC, and
the members that are parties thereto on one hand, and Parkway Properties, Inc.
and Parkway Properties LP on the other hand, as subsequently amended.

5 

Capital Contribution consists of $100 plus those properties contributed
subsequent to the Effective Date.



--------------------------------------------------------------------------------

Partner

  

Partnership Interest

  

Certificate Number
(If Applicable)

Parkway Properties, Inc.6   

5,421,296 units7 of Series D Cumulative

Redeemable Preferred Partnership Interests

   N/A Parkway Properties, Inc.8   

13,477,778 units of Series E Convertible Cumulative

Redeemable Preferred Partnership Interests

   N/A

 

6 

Capital Contribution consists of $133,077,604, representing the gross proceeds
from the sale of shares of Series D Cumulative Redeemable Preferred Stock,
including accrued dividends, before underwriting discount and other offering
expenses.

7 

Number of units includes 2,400,000 issued on July 27, 2003; 1,974,896 issued on
August 9, 2010; and 1,046,400 issued on May 18, 2011.

8 

Capital Contribution consists of $151,625,002.50, representing the gross
proceeds from the sale of shares of Series E Convertible Cumulative Redeemable
Preferred Stock, before offering expenses.

 

2



--------------------------------------------------------------------------------

SERIES D CUMULATIVE REDEEMABLE PREFERRED LIMITED PARTNERSHIP INTERESTS

The following is a description of the preferences, conversion and other rights,
voting powers, restrictions, limitations as to distribution, qualifications and
terms and conditions of redemption of the Series D Cumulative Redeemable
Preferred Limited Partnership Interests of the Partnership:

 

  1. Designation and Amount.

The designation of Series D Preferred Limited Partnership Interests shall be
8.00% Series D Cumulative Redeemable Preferred Limited Partnership Interests.
The number of units of Series D Preferred Limited Partnership Interests to be
authorized shall be 5,421,296.

 

  2. Distribution Provisions.

(a) Subject to the rights of series of Preferred Limited Partnership Interests
which may from time to time come into existence, holders of Series D Preferred
Limited Partnership Interests shall be entitled to receive, when and as declared
by the General Partner, out of funds legally available for the payment of
distributions, cumulative preferential cash distributions at the rate of
8.00% per annum of the Liquidation Preference (as hereinafter defined) per unit
(equivalent to a fixed amount of $2.00 per unit). Such distributions shall be
cumulative from the date of original issue and shall be payable quarterly in
arrears on or before the 15th day of each of January, April, July and October
or, if not a business day, the next succeeding business day (each, a
“Distribution Payment Date”). The first distribution for the additional
1,046,400 units of Series D Preferred Limited Partnership Interests issued on
May 18, 2011, will be due on July 15, 2011 and will be for less than a full
quarter. Any distribution payable on Series D Preferred Limited Partnership
Interests for any partial distribution period will be computed on the basis of a
360-day year consisting of twelve 30-day months. Distributions will be payable
to holders of record as they appear in the records of the Partnership at the
close of business on the last business day of March, June, September and
December, respectively or on such date designated by the General Partner of the
Partnership for the payment of distributions that is not more than 30 nor less
than 10 days prior to such Distribution Payment Date (each, a “Distribution
Record Date”).

(b) No distributions on units of Series D Preferred Limited Partnership
Interests shall be declared by the General Partner or be paid or set apart for
payment by the Partnership, at any time when the terms and provisions of any
agreement to which the Partnership is a party, including any agreement relating
to its indebtedness, that prohibits such declaration, payment or setting apart
for payment or provides that such declaration, payment or setting apart for
payment would constitute a breach thereof or a default thereunder, or if such
declaration or payment shall be restricted or prohibited by law.

(c) Notwithstanding the foregoing, distributions on the units of Series D
Preferred Limited Partnership Interests will accrue whether or not the
Partnership has earnings, whether or not there are funds legally available for
the payment of such distributions and whether or not such distributions are
declared. No interest, or sum of money in lieu of interest, shall be payable in
respect of any distribution payment or payments on Series D Preferred Limited
Partnership Interests which may be in arrears.

 

3



--------------------------------------------------------------------------------

(d) Capital gains shall be allocated to the holders of the Series D Preferred
Limited Partnership Interests in the same proportion that the total
distributions paid or made available to the holders of the Series D Preferred
Limited Partnership Interests for the Fiscal Year bears to the total
distributions paid or made available for the Fiscal Year to holders of all
classes of Partnership Interests.

(e) If any units of Series D Preferred Limited Partnership Interests are
outstanding, no full distributions (other than in units of Common Partnership
Interests or other capital stock ranking junior to Series D Preferred Limited
Partnership Interests as to distributions and upon liquidation) shall be
declared or paid or set apart for payment on any units of series of Preferred
Limited Partnership Interests of the Partnership ranking, as to distributions,
on a parity with or junior to the Series D Preferred Limited Partnership
Interests for any period unless full cumulative distributions have been or
contemporaneously are declared and paid or declared and a sum sufficient for the
payment thereof set apart for such payments on units of Series D Preferred
Limited Partnership Interests for all past distribution periods and the then
current distribution period. When distributions are not paid in full (or a sum
sufficient for such full payment is not so set apart) upon the units of Series D
Preferred Limited Partnership Interests and the units of any other series of
Preferred Limited Partnership Interests ranking on a parity as to distributions
with units of Series D Preferred Limited Partnership Interests, all
distributions declared upon units of Series D Preferred Limited Partnership
Interests and any other series of Preferred Limited Partnership Interests
ranking on a parity as to distributions with Series D Preferred Limited
Partnership Interests shall be declared pro rata so that the amount of
distributions declared per unit on Series D Preferred Limited Partnership
Interests and such other series of Preferred Limited Partnership Interests shall
in all cases bear to each other the same ratio that accrued distributions per
unit on Series D Preferred Limited Partnership Interests and such other series
of Preferred Limited Partnership Interests bear to each other.

(f) Unless full cumulative distributions on units of Series D Preferred Limited
Partnership Interests have been or contemporaneously are declared and paid or
declared and a sum sufficient for the payment thereof set apart for payment for
all past distribution periods and the then current distribution period, no
distributions (other than in units of Common Partnership Interests or other
partnership interests ranking junior to Series D Preferred Limited Partnership
Interests as to distributions and upon liquidation) shall be declared or paid or
set aside for payment nor shall any other distribution be declared or made upon
the Common Partnership Interests or any other partnership interests of the
Partnership ranking junior to or on a parity with the Series D Preferred Limited
Partnership Interests as to distributions or upon liquidation, nor shall any
units of Common Partnership Interests or any other units of partnership
interests of the Partnership ranking junior to or on a parity with the Series D
Preferred Limited Partnership Interests as to distributions or upon liquidation
be redeemed, purchased or otherwise acquired for any consideration (or any
monies be paid to or made available for a sinking fund for the redemption of any
such partnership interests) by the Partnership or any affiliate or any person
acting on behalf of the Partnership or any of its affiliates (except by
conversion into or exchange for other partnership interests of the Partnership
ranking junior to Series D Preferred Limited Partnership Interests as to
distributions and amounts upon liquidation or redemptions for the purpose of
preserving the Company’s status as a REIT).

 

4



--------------------------------------------------------------------------------

(g) Any distribution payment made on units of the Series D Preferred Limited
Partnership Interests shall first be credited against the earliest accrued but
unpaid distribution due with respect to units of Series D Preferred Limited
Partnership Interests which remains payable.

(h) For the sole purpose of determining whether any distribution made on units
of Series D Preferred Limited Partnership Interests is permitted under Delaware
Law, amounts that would be needed, if the Partnership were dissolved at the time
of the distribution, to satisfy the preferential rights upon dissolution of
partners whose preferential rights on dissolution are superior to those
receiving the distribution shall not be added to the Partnership’s total
liabilities.

 

  3. Liquidation Rights.

(a) Subject to the rights of any series of Preferred Limited Partnership
Interests which by its terms expressly ranks senior to the Series D Preferred
Limited Partnership Interests in respect of the right to receive payment of the
distribution of assets upon liquidation of the Partnership, which may from time
to time come into existence, upon any voluntary or involuntary liquidation,
dissolution or winding up of the affairs of the Partnership, then, before any
distribution or payment shall be made to the holders of any units of Common
Partnership Interests or any other class or series of partnership interests of
the Partnership ranking junior to Series D Preferred Limited Partnership
Interests in the distribution of assets upon any liquidation, dissolution or
winding up of the affairs of the Partnership, the holders of units of the Series
D Preferred Limited Partnership Interests shall be entitled to receive out of
assets of the Partnership legally available for distribution to stockholders,
liquidation distributions in the amount of the liquidation preference of $25.00
per unit, plus an amount equal to all distributions accrued and unpaid thereon
(the “Liquidation Preference”). Holders of Series D Preferred Limited
Partnership Interests will be entitled to written notice of any event triggering
the right to receive such Liquidation Preference. After payment of the full
amount of the liquidating distributions to which they are entitled, the holders
of units of Series D Preferred Limited Partnership Interests will have no right
or claim to any of the remaining assets of the Partnership. In the event that,
upon any such voluntary or involuntary liquidation, dissolution or winding up of
the affairs of the Partnership, the available assets of the Partnership are
insufficient to pay the amount of the liquidation distributions on all
outstanding units of Series D Preferred Limited Partnership Interests and the
corresponding amounts payable on all units of other classes or series of
partnership interests of the Partnership ranking on a parity with Series D
Preferred Limited Partnership Interests in the distribution of assets upon any
liquidation, dissolution or winding up of the affairs of the Partnership
(“Parity Units”), then the holders of units of Series D Preferred Limited
Partnership Interests and Parity Units shall share ratably in any such
distribution of assets in proportion to the full liquidating distributions to
which they would otherwise be respectively entitled.

(b) A consolidation or merger of the Partnership with or into any other entity
or entities, or a sale, lease, conveyance or disposition of all or substantially
all of the assets

 

5



--------------------------------------------------------------------------------

of the Partnership or the effectuation by the Partnership of a transaction or
series of related transactions in which more than 50% of the voting power of the
Partnership is disposed of, shall not be deemed to be a liquidation, dissolution
or winding up of the affairs of the Partnership within the meaning of this
Section A.3.

 

  4. Redemption.

(a) The Partnership, at its option, upon not less than 30 nor more than 60 days
written notice, may redeem outstanding units of Series D Preferred Limited
Partnership Interests, in whole or in part, at any time or from time to time,
for cash at a redemption price of $25.00 per unit, plus an amount equal to all
distributions accrued and unpaid thereon to the date fixed for redemption,
without interest. Holders of units of Series D Preferred Limited Partnership
Interests to be redeemed shall surrender such units of Series D Preferred
Limited Partnership Interests at the place designated in such notice and shall
be entitled to the redemption price and any accrued and unpaid distributions
payable upon such redemption following such surrender. If fewer than all of the
outstanding units of Series D Preferred Limited Partnership Interests are to be
redeemed, the number of units to be redeemed will be determined by the
Partnership and such units may be redeemed pro rata from the holders of record
of such units in proportion to the number of such units held by such holders
(with adjustments to avoid redemption of fractional units) or by lot in a manner
determined by the Partnership.

(b) Unless full cumulative distributions on all units of Series D Preferred
Limited Partnership Interests and Parity Units shall have been or
contemporaneously are declared and paid or declared and a sum sufficient for the
payment thereof set apart for payment for all past distribution periods and the
then current distribution period, no units of Series D Preferred Limited
Partnership Interests or Parity Units shall be redeemed unless all outstanding
units of Series D Preferred Limited Partnership Interests and Parity Units are
simultaneously redeemed; provided, however, that the foregoing shall not prevent
redemption in accordance with Article V of the Charter of the Company or the
purchase or acquisition of units of Series D Preferred Limited Partnership
Interests or Parity Units pursuant to a purchase or exchange offer made on the
same terms to holders of all outstanding units of Series D Preferred Limited
Partnership Interests or Parity Units, as the case may be. Furthermore, unless
full cumulative distributions on all outstanding units of Series D Preferred
Limited Partnership Interests and Parity Units have been or contemporaneously
are declared and paid or declared and a sum sufficient for the payment thereof
set apart for payment for all past distribution periods and the then current
distribution period, the Partnership shall not purchase or otherwise acquire
directly or indirectly any units of Series D Preferred Limited Partnership
Interests or Parity Units (except by conversion into or exchange for units of
partnership interests of the Partnership ranking junior to Series D Preferred
Limited Partnership Interests and Parity Units as to distributions and upon
liquidation).

(c) Notice of redemption will be mailed at least 30 days but not more than 60
days before the redemption date to each holder of record of units of Series D
Preferred Limited Partnership Interests at the address shown on the books of the
Partnership. Each notice shall state: (i) the redemption date; (ii) the number
of units of Series D Preferred Limited Partnership Interests to be redeemed;
(iii) the redemption price per unit; (iv) the place or places where certificates
for units of Series D Preferred Limited Partnership Interests are to be

 

6



--------------------------------------------------------------------------------

surrendered for payment of the redemption price; and (v) that distributions on
units of Series D Preferred Limited Partnership Interests will cease to accrue
on such redemption date. If fewer than all units of Series D Preferred Limited
Partnership Interests are to be redeemed, the notice mailed to each such holder
thereof shall also specify the number of units of Series D Preferred Limited
Partnership Interests to be redeemed from each such holder. If notice of
redemption of any units of Series D Preferred Limited Partnership Interests has
been given and if the funds necessary for such redemption have been set aside by
the Partnership in trust for the benefit of the holders of units of Series D
Preferred Limited Partnership Interests so called for redemption, then from and
after the redemption date, distributions will cease to accrue on such units of
Series D Preferred Limited Partnership Interests, such units of Series D
Preferred Limited Partnership Interests shall no longer be deemed outstanding
and all rights of the holders of such units will terminate, except the right to
receive the redemption price.

(d) The holders of units of Series D Preferred Limited Partnership Interests at
the close of business on a Distribution Record Date will be entitled to receive
the distribution payable with respect to such units of Series D Preferred
Limited Partnership Interests on the corresponding Distribution Payment Date
notwithstanding the redemption thereof between such Distribution Record Date and
the corresponding Distribution Payment Date or the Partnership’s default in the
payment of the distribution due. Except as provided above, the Partnership will
make no payment or allowance for unpaid distributions, whether or not in
arrears, on units of Series D Preferred Limited Partnership Interests which have
been called for redemption.

(e) Series D Preferred Limited Partnership Interests has no stated maturity and
will not be subject to any sinking fund or mandatory redemption, except as
provided in Article V of the Charter of the Company.

 

  5. Voting Rights.

(a) Except as indicated in this Section A.5(a), or except as otherwise from time
to time required by applicable law, the holders of units of Series D Preferred
Limited Partnership Interests will have no voting rights.

(b) So long as any units of Series D Preferred Limited Partnership Interests
remain outstanding, the Partnership will not without the affirmative vote or
consent of the holders of at least two-thirds of the units of the Series D
Preferred Limited Partnership Interests outstanding at the time, given in person
or by proxy, either in writing or at a meeting (voting separately as a class),
(a) authorize or create, or increase the authorized or issued amount of, any
class or series of partnership interests ranking senior to the Series D
Preferred Limited Partnership Interests with respect to payment of distributions
or the distribution of assets upon liquidation, dissolution or winding up or
reclassify any authorized partnership interests of the Partnership into such
units, or create, authorize or issue any obligation or security convertible into
or evidencing the right to purchase any such units; or (b) amend, alter or
repeal the provisions of the Partnership’s Amended and Restated Agreement of
Limited Partnership, whether by merger, consolidation or otherwise (an “Event”),
so as to materially and adversely affect any right, preference, privilege or
voting power of the Series D Preferred Limited Partnership Interests or the
holders thereof; provided, however, with respect to the occurrence of

 

7



--------------------------------------------------------------------------------

any Event set forth in (b) above, so long as the Series D Preferred Limited
Partnership Interests remains outstanding with the terms thereof materially
unchanged, taking into account that upon the occurrence of an Event the
Partnership may not be the surviving entity, the occurrence of any such Event
shall not be deemed to materially and adversely affect such rights, preferences,
privileges or voting power of holders of the Series D Preferred Limited
Partnership Interests and provided further that: (i) any increase in the amount
of the authorized Preferred Limited Partnership Interests or the creation or
issuance of any series of Preferred Limited Partnership Interests, or (ii) any
increase in the amount of authorized units of such series (including the Series
D Preferred Limited Partnership Interests), in each case ranking on a parity
with or junior to the Series D Preferred Limited Partnership Interests with
respect to payment of distributions or the distribution of assets upon
liquidation, dissolution or winding up, shall not be deemed to materially and
adversely affect such rights, preferences, privileges or voting powers.

(c) Except as provided above and as required by law, the holders of Series D
Preferred Limited Partnership Interests are not entitled to vote on any merger
or consolidation involving the Partnership, on any unit exchange or on a sale of
all or substantially all of the assets of the Partnership.

 

  6. Conversion.

The units of Series D Preferred Limited Partnership Interests are not
convertible into or exchangeable for any other property or securities of the
Partnership.

 

  7. Ranking.

In respect of the right to the payment of distributions and the distribution of
assets in the event of any liquidation, dissolution or winding up of the affairs
of the Partnership, the Series D Preferred Limited Partnership Interests shall
rank: (i) senior to the Partnership’s Common Partnership Interests and to any
other class or series of partnership interests of the Partnership other than any
class or series referred to in clause (ii), and (ii) junior to any class or
series of partnership interests of the Partnership ranking senior to the Series
D Preferred Limited Partnership Interests as to the payment of distributions and
the distribution of assets in the event of any liquidation, dissolution or
winding up of the Partnership. For avoidance of doubt, debt securities of the
Partnership which are convertible into or exchangeable for units of partnership
interests of the Partnership shall not constitute a class or series of
partnership interests of the Partnership.

 

8



--------------------------------------------------------------------------------

SERIES E CONVERTIBLE CUMULATIVE REDEEMABLE PREFERRED LIMITED PARTNERSHIP
INTERESTS

The following is a description of the preferences, conversion and other rights,
voting powers, restrictions, limitations as to distribution, qualifications and
terms and conditions of redemption of the Series E Convertible Cumulative
Redeemable Preferred Limited Partnership Interests of the Partnership:

 

  1. Designation and Amount.

This series of preferred limited partnership interests is designated as Series E
Convertible Cumulative Redeemable Preferred Limited Partnership Interests (the
“Series E Preferred Limited Partnership Interests”). The number of units
constituting the Series E Preferred Limited Partnership Interests shall be
16,000,000.

 

  2. Distribution Provisions.

(a) Distributions on Common Partnership Interests. If the Partnership declares,
pays or sets aside for payment any distribution on any Common Partnership
Interests, then at the time of such distribution the Partnership shall
simultaneously declare a distribution on each issued and outstanding unit of
Series E Preferred Limited Partnership Interests, with payment to be in the same
form as is being paid to the holders of Common Partnership Interests and in an
amount equal to the product of (i) the applicable distribution payable on each
Common Partnership Interest multiplied by (ii) the number of units of Common
Partnership Interests issuable upon conversion of a unit of Series E Preferred
Limited Partnership Interests (without taking into account any limitations or
restrictions on the convertibility of the Series E Preferred Limited Partnership
Interests), in each instance as calculated on the record date for determination
of holders entitled to receive such distribution. Such distribution will be paid
to the holders of record at the close of business on the date specified by the
General Partner at the time such distribution is declared, which shall be on or
prior to the payment date for the applicable distribution on a unit of Common
Partnership Interest.

(b) Mandatory Distributions on Series E Preferred. The Partnership shall pay
quarterly distributions in cash (except as provided below) when, as and if
declared by the General Partner, out of funds legally available therefor as
provided by applicable law (“Legally Available Funds”), on each issued and
outstanding unit of Series E Preferred Limited Partnership Interests in an
amount, if positive, equal to (i) the Liquidation Preference of such Series E
Preferred Limited Partnership Interests multiplied by the Applicable Quarterly
Distribution Rate (as defined below) minus (ii) the amount of any distribution
paid or being concurrently paid, as the case may be, on such Series E Preferred
Limited Partnership Interests pursuant to Section 2(a) during the Series E
Quarterly Period (as defined below) to which such quarterly distribution relates
(and, to the extent not previously deducted from a prior quarterly distribution,
the amount of any distribution paid pursuant to Section 2(a) during the
preceding Series E Quarterly Period, excluding the first Series E Quarterly
Period). Such distributions shall, beginning on the Mandatory Distribution
Commencement Date, be cumulative and payable (if declared) quarterly on each
Applicable Quarterly Distribution Payment Date (except that if such date is not
a Business Day (as defined below), then such distribution will be payable on the

 

9



--------------------------------------------------------------------------------

preceding Business Day) to the holders of record at the close of business on the
date specified by the General Partner at the time such distribution is declared.
The first such distribution shall be for a period of less than a full quarter.
Distributions on a Series E Preferred Limited Partnership Interest pursuant to
this Section 2(b) shall begin to accrue and be cumulative from the Mandatory
Distribution Commencement Date to and including the first to occur of (i) the
date on which all amounts owed with respect to such Series E Preferred Limited
Partnership Interests are paid by the Partnership to the holder thereof in
connection with the redemption of such share pursuant to Section 4 hereof or the
liquidation of the Partnership pursuant to Section 3 hereof, (ii) the date on
which such Series E Preferred Limited Partnership Interest is converted into
Common Partnership Interests hereunder (on which date all accrued and unpaid
distributions thereon shall be paid), or (iii) the date on which such unit is
otherwise acquired and paid for by the Partnership. Notwithstanding the
foregoing, at the Partnership’s option, the distributions payable pursuant to
this Section 2(b) on first three Applicable Quarterly Distribution Payment Dates
following the Mandatory Distribution Commencement Date may be paid by the
issuance of additional Series E Preferred Limited Partnership Interests with an
aggregate Liquidation Preference equal to the amount of the distribution;
provided, however, that the Partnership shall pay such distributions in cash
instead of issuing such additional Series E Preferred Limited Partnership
Interests if, immediately after giving effect to such proposed issuance and
assuming (immediately following such proposed issuance) the conversion of all
such shares of the Corporation’s Series E Preferred Stock then held by TPG and
its affiliates, TPG and its affiliates would hold in excess of forty nine
percent (49.0%) of the Common Stock issued and outstanding.

(c) Cumulative Distributions. Distributions on the Series E Preferred Limited
Partnership Interests will accrue daily whether or not the Partnership has
earnings, whether or not there are Legally Available Funds and whether or not
such distributions are declared and will be computed on the basis of a 360-day
year of twelve 30-day months, and, for any period greater or less than a full
year will be computed on the basis of the actual number of days elapsed in the
period divided by 365. No interest, or sum of money in lieu of interest, shall
be payable in respect of any distribution payment or payments on Series E
Preferred Limited Partnership Interests that may be in arrears. Any distribution
payment with respect to the Series E Preferred Limited Partnership Interests
pursuant to Section 2(a) or 2(b) above shall first be credited against any prior
accrued and unpaid distributions. If any units of Series E Preferred Limited
Partnership Interests are outstanding, no full distributions (other than in
units of Common Partnership Interests or other partnership interests ranking
junior to Series E Preferred Limited Partnership Interests as to distributions
and upon liquidation) shall be declared or paid or set apart for or payment on
the Common Partnership Interests or any other partnership interests ranking, as
to distributions, on parity with or junior to the Series E Preferred Limited
Partnership Interests for any period unless full cumulative distributions have
been or contemporaneously are declared and paid or declared and a sum sufficient
for the payment thereof set apart for such payments on the Series E Preferred
Limited Partnership Interests for all past distribution periods and the then
current distribution period.

(d) Pro Rata Distribution. All distributions paid with respect to the Series E
Preferred Limited Partnership Interests pursuant to this Section 2 shall be paid
pro rata in respect of each Series E Preferred Limited Partnership Interest
entitled thereto. In the event that the Legally Available Funds available for
the payment of cash distributions shall be

 

10



--------------------------------------------------------------------------------

insufficient for the payment of the entire amount of distributions payable with
respect to the Series E Preferred Limited Partnership Interests on any date on
which the General Partner has declared the payment of a distribution, the
payment date or otherwise, the amount of any Legally Available Funds shall be
allocated for the payment of distributions with respect to the Series E
Preferred Limited Partnership Interests and any other partnership interests
ranking, as to distributions, on a parity with the Series E Preferred Limited
Partnership Interests for any period pro rata based upon the amount of accrued
and unpaid distributions on such partnership interests.

(e) For purposes of this Exhibit A, the following capitalized terms shall have
the following meanings:

“Applicable Quarterly Distribution Payment Date” shall mean, with respect to any
Series E Quarterly Period, the date during such period on which the Partnership
is to pay its quarterly distribution with respect to the Common Partnership
Interests, and if no such distribution is paid during such period, the last day
of such Series E Quarterly Period.

“Applicable Quarterly Distribution Rate” shall mean, with respect to any unit of
Series E Preferred Limited Partnership Interests then issued and outstanding,
(A) eight percent (8%) per annum for the first three (3) Series E Quarterly
Periods beginning on the Mandatory Distribution Commencement Date, (B) twelve
percent (12%) per annum for four (4) Series E Quarterly Periods following such
first three (3) Series E Quarterly Periods and (C) fifteen percent (15%) per
annum for each Series E Quarterly Period following such first seven (7) Series E
Quarterly Periods.

“Business Day” shall mean any Monday, Tuesday, Wednesday, Thursday or Friday
that is not a day on which banking institutions in New York City are authorized
or obligated by law or executive order to close.

“Issue Date” shall mean the first date on which a unit of Series E Preferred
Limited Partnership Interests is issued.

“Liquidation Preference” shall mean $11.25 per unit of Series E Preferred
Limited Partnership Interests, as such amount may be adjusted from time to time
pursuant to, and in accordance with, the terms hereof.

“Mandatory Distribution Commencement Date” shall mean one hundred eighty
(180) days after the Issue Date.

“Series E Quarterly Period” shall mean (A) the period commencing on the
Mandatory Distribution Commencement Date to and including the last day of the
calendar quarter in which the Mandatory Distribution Commencement Date falls,
and (B) each subsequent three (3) month period commencing on the day after the
end of the prior Series E Quarterly Period.

“TPG” means TPG VI Pantera Holdings, L.P.

 

11



--------------------------------------------------------------------------------

  3. Liquidation Rights.

(a) Liquidation Payment. Subject to the rights of any series of preferred
partnership interests which by its terms expressly ranks senior to the Series E
Preferred Limited Partnership Interests in respect of the right to receive
payment of the distribution of assets upon liquidation of the Partnership which
may from time to time come into existence, in the event of any liquidation,
dissolution or winding up of the Partnership, whether voluntary or involuntary,
then out of the assets of the Partnership before any distribution or payment to
the holders of Junior Units (as to distributions or upon liquidation,
dissolution or winding up), but subject to paragraph (b) below, the holders of
the Series E Preferred Limited Partnership Interests shall be entitled to be
paid out of assets of the Partnership legally available for distribution to
holders, in respect of each Series E Preferred Limited Partnership Interest, the
greater of (i) the Liquidation Preference, plus accrued and unpaid distributions
whether or not declared, if any (or a pro rata portion thereof with respect to
fractional units), to the date of final distribution and (ii) the amount that
such holder would have been entitled to receive in respect of the Common
Partnership Interests into which such Series E Preferred Limited Partnership
Interests could have been converted assuming that, immediately prior to such
event of liquidation, dissolution or winding up of the Partnership, all holders
of Series E Preferred Limited Partnership Interests had, pursuant to, and in
accordance with, Section 6, converted all Series E Preferred Limited Partnership
Interests into units of Common Partnership Interests (but, for purposes of this
clause (ii), without taking into account any limitations or restrictions on the
convertibility of the Series E Preferred Limited Partnership Interests and
without taking into account any adjustment to the Conversion Ratio pursuant to
Section 6(g)). Except as provided in this Section 3(a), the holders of the
Series E Preferred Limited Partnership Interests shall be entitled to no other
or further distribution in connection with such liquidation, dissolution or
winding up and shall have no further right or claim to any of the remaining
assets of the Partnership. Absent an actual liquidation, dissolution or winding
up of the Partnership, no merger or consolidation, share exchange, sale of all
or substantially all of the assets of the Partnership or any other similar
reorganization or change of control transaction involving the Partnership shall
be deemed to be a liquidation, dissolution or winding up of the Partnership for
purposes of this Section 3.

(b) Pro Rata Distribution. If, upon any liquidation, dissolution or winding up
of the Partnership, the assets of the Partnership available for distribution to
the holders of Series E Preferred Limited Partnership Interests and the Parity
Units (as defined in Section 7 below) shall be insufficient to permit payment in
full to such holders of the sums that such holders are entitled to receive in
such case, then all of the assets available for distribution to the holders of
the Series E Preferred Limited Partnership Interests and the Parity Units shall
be distributed among and paid to the holders of the Series E Preferred Limited
Partnership Interests and the Parity Units, ratably in proportion to the
respective amounts that would be payable to such holders if such assets were
sufficient to permit payment in full.

 

  4. Redemption Rights.

(a) By the Holders of Series E Preferred Limited Partnership Interests Following
Fifth Anniversary.

 

12



--------------------------------------------------------------------------------

(i) From and after the five (5) year anniversary of the Issue Date, each holder
of Series E Preferred Limited Partnership Interests will have the right, at such
holder’s option, to require that the Partnership, to the extent it shall have
Legally Available Funds therefor, redeem all but not less than all of such
holder’s Series E Preferred Limited Partnership Interests at a redemption price
per Series E Preferred Limited Partnership Interest (to be paid in cash by wire
transfer of immediately available funds) equal to the greater of (A) the
Liquidation Preference of a unit of Series E Preferred Limited Partnership
Interests plus the amount of any accrued but unpaid distributions thereon to the
date fixed for redemption, without interest, and (B) the Average Closing Price
multiplied by the number of units of Common Partnership Interests into which a
unit of Series E Preferred Limited Partnership Interest could be converted in
accordance with Section 6 (but, for purposes of this clause (B), without taking
into account any limitations or restrictions on the convertibility of the Series
E Preferred Limited Partnership Interests and without taking into account any
adjustment to the Conversion Ratio (as defined below) pursuant to Section 6(g)),
in each case measured as of the date on which the Partnership receives a General
Election Notice (as defined below) or the last Trading Day immediately prior to
such date, in each instance pursuant to this Section 4(a)(i). A holder may
exercise this option by delivering notice of such exercise to the Partnership (a
“General Election Notice”), which General Election Notice shall certify (A) such
holder’s address, (B) the number of units of Series E Preferred Limited
Partnership Interests held by such holder and (C) the holder’s desired date of
redemption, which shall be a Business Day that is no earlier than thirty (30)
days and no later than sixty (60) days from the date such notice is sent, or
such later date as may be required to comply with the requirements of applicable
law. “Average Closing Price” shall mean, as of any date, the average closing
price per share of the Common Stock of Parkway Properties, Inc. (the
“Corporation”) on the New York Stock Exchange (or if the Corporation’s Common
Stock is not listed on the New York Stock Exchange, then on the principal U.S.
securities exchange on which the Common Stock is listed or, if the Common Stock
is not listed on a U.S. national or regional securities exchange, then on the
principal other market on which the Common Stock is then traded or quoted) as
reported by Bloomberg L.P. for the twenty (20) Trading Days immediately
preceding such date. “Trading Day” means a day during which trading in
securities generally occurs (from 9:30 a.m. to 4:00 p.m. (New York City time))
on the New York Stock Exchange or, if the Corporation’s Common Stock is not
listed on the New York Stock Exchange, then a day during which trading in
securities generally occurs on the principal U.S. securities exchange on which
the Common Stock is listed or, if the Common Stock is not listed on a U.S.
national or regional securities exchange, then on the principal other market on
which the Common Stock is then traded or quoted.

(ii) Within fifteen (15) days following the receipt of any General Election
Notice, the Partnership shall deliver a notice to each holder of Series E
Preferred Limited Partnership Interests who has delivered a General Election
Notice (a “General Redemption Notice”), at such holder’s address specified in
the General Election Notice, stating (A) the closing date on which such
redemption shall occur, which date shall be the date set forth in the applicable
General Election Notice or, at the option of the Partnership, a date that is no
later than one hundred eighty (180) days after the date specified in the General
Election Notice, (B) the price of Series E Preferred Limited Partnership
Interests to be redeemed, as calculated in accordance with the applicable
General Election Notice and (C) the place or places where certificates for such
Series E Preferred Limited Partnership Interests, if any, are to be surrendered
for payment of the applicable redemption price.

 

13



--------------------------------------------------------------------------------

(iii) On the closing date set forth in any General Redemption Notice, the
Partnership will, to the extent lawful, purchase from such holder of Series E
Preferred Limited Partnership Interests (but only upon surrender by such holder
at the Partnership’s office specified in the General Redemption Notice of the
certificates representing such partnership interests or, if such certificate or
certificates have been lost, stolen, or destroyed, a lost certificate affidavit
and indemnity in form and substance reasonably acceptable to the Partnership),
such holder’s Series E Preferred Limited Partnership Interests at a price per
unit (to be paid in cash by wire transfer of immediately available funds)
specified in the General Redemption Notice.

(iv) Upon receipt of any General Election Notice, the Partnership shall apply
its Legally Available Funds to such redemption. If on any applicable closing
date for a redemption specified in any General Redemption Notice, the
Partnership does not have sufficient Legally Available Funds to redeem all units
of Series E Preferred Limited Partnership Interests that the holders have
elected to be redeemed, then the Partnership shall ratably redeem the maximum
number of partnership interests that may be redeemed with such Legally Available
Funds and, except to the extent a holder withdraws its General Election Notice,
shall redeem any remaining partnership interests as soon as it has any
additional Legally Available Funds. Notwithstanding the foregoing, if the
Partnership does not have sufficient Legally Available Funds on any applicable
closing date specified in any General Redemption Notice to redeem all Series E
Preferred Limited Partnership Interests that holders have elected to be
redeemed, or otherwise fails to comply with any provisions of this Section 4,
the Applicable Quarterly Distribution Rate shall increase three percent (3%) per
annum (0.75% per quarter) for each Series E Quarterly Period that commences
after the then-current Series E Quarterly Period with respect to any Series E
Preferred Limited Partnership Interests that remain outstanding, and the
applicable redemption price for any Series E Preferred Limited Partnership
Interests redeemed thereafter shall be the greater of (i) the redemption price
set forth in the original General Redemption Notice, as adjusted to reflect all
unpaid distributions accrued on such unit on the date the redemption price for
such unit is paid in full, and (ii) the Average Closing Price multiplied by the
number of units of Common Partnership Interests into which a unit of Series E
Preferred Limited Partnership Interest could be converted in accordance with
Section 6 (but, for purposes of this clause (ii), without taking into account
any limitations or restrictions on the convertibility of the Series E Preferred
Limited Partnership Interests and without taking into account any adjustment to
the Conversion Ratio pursuant to Section 6(g)), measured as of the date that is
three (3) Business Days prior to the date the redemption price for such unit is
paid in full.

(v) No unit of Series E Preferred Limited Partnership Interests that is redeemed
in accordance with this Section 4(a) shall be entitled to receive any
distributions in respect thereof after the date on which the payments required
by this Section 4(a) are paid or set apart for payment to the holder of such
Series E Preferred Limited Partnership Interest in accordance with the terms
hereof. From and after the receipt of all such payments in cash in full, all
rights of the holder of such Series E Preferred Limited Partnership Interests
shall, in respect of such Series E Preferred Limited Partnership Interests,
cease, and such Series E Preferred Limited Partnership Interest shall no longer
be deemed to be outstanding.

(b) By the Holders of Series E Preferred Limited Partnership Interests Upon
Change of Control.

 

14



--------------------------------------------------------------------------------

(i) Upon the public announcement of a Change of Control (as defined below)
approved by the Corporation’s Board of Directors (the “Board”), or, if a Change
of Control otherwise occurs, the Partnership shall promptly notify each holder
of Series E Preferred Limited Partnership Interests of such approval or
occurrence, and of the general terms of such transaction. If a holder of the
Corporation’s Series E Preferred Stock elects to redeem such Series E Preferred
Stock pursuant to the terms of the Corporation’s Charter, the Partnership shall
redeem a like number of the Series E Preferred Limited Partnership Interests at
a redemption price per unit of Series E Preferred Limited Partnership Interests
(to be paid in cash by wire transfer of immediately available funds) equal to
the greater of (A) the sum of (I) the Liquidation Preference of a unit of Series
E Preferred Limited Partnership Interests plus the amount of any accrued but
unpaid distributions thereon to the date of the Change of Control, without
interest, plus (II) the Change of Control Make Whole Amount, and (B) the Change
of Control Price (as defined below) multiplied by the number of units of Common
Partnership Interests into which a unit of Series E Preferred Limited
Partnership Interests could be converted in accordance with Section 6 (but, for
purposes of this clause (B), without taking into account any limitations or
restrictions on the convertibility of the units of Series E Preferred Limited
Partnership Interests and without taking into account any adjustment to the
Conversion Ratio pursuant to Section 6(g)), in each case measured as of the date
that is five (5) Business Days prior to the date that the Change of Control is
consummated, or the last Trading Day immediately prior to such measurement date,
in each instance pursuant to this Section 4(b)(i) (such date, the “Measurement
Date”). A holder may exercise this option by delivering notice to the
Partnership during the Option Period of such exercise (a “Change of Control
Election Notice”), which Change of Control Election Notice shall certify
(A) such holder’s address, and (B) the number of units of Series E Preferred
Limited Partnership Interests held by such holder.

(ii) Within five (5) days following the receipt of any Change of Control
Election Notice, the Partnership shall deliver a notice to each holder of Series
E Preferred Limited Partnership Interests who has delivered a Change of Control
Election Notice (a “Change of Control Redemption Notice”), at such holder’s
address specified in the Change of Control Election Notice, stating (A) the
estimated price per unit of Series E Preferred Limited Partnership Interests to
be redeemed, as calculated in accordance with the applicable Change of Control
Election Notice and (B) the place or places where certificates for such units of
Series E Preferred Limited Partnership Interests, if any, are to be surrendered
for payment of the applicable redemption price.

(iii) On the date the Change of Control is consummated (or, in the event the
Change of Control occurs prior to the public announcement thereof, on the date
no later than thirty (30) days following the date the Change of Control occurs),
the Partnership will, to the extent lawful and out of its Legally Available
Funds that are available after Payment in Full of Credit Obligations, purchase
from such holder of Series E Preferred Limited Partnership Interests (but only
upon surrender by such holder at the Partnership’s office specified in the
Change of Control Redemption Notice of the certificates representing such units
or, if such certificate or certificates have been lost, stolen, or destroyed, a
lost certificate affidavit and indemnity in form and substance reasonably
acceptable to the Partnership) such holder’s units of Series E Preferred Limited
Partnership Interests at a price per unit (to be paid in cash by wire transfer
of immediately available funds) calculated as set forth above as of the
Measurement Date.

 

15



--------------------------------------------------------------------------------

(iv) Upon receipt of any Change of Control Election Notice, the Partnership
shall set aside its Legally Available Funds that are available after the Payment
in Full of Credit Obligations to such redemption. If on the date of consummation
of the Change of Control, the Partnership does not have sufficient Legally
Available Funds that are available after the Payment in Full of Credit
Obligations to redeem all units of Series E Preferred Limited Partnership
Interests that the holders have elected to be redeemed, then the Partnership
shall ratably redeem the maximum number of units that may be redeemed with such
Legally Available Funds that are available after the Payment in Full of Credit
Obligations and, except to the extent a holder withdraws its Change of Control
Election Notice, shall redeem any remaining units as soon as it has any
additional Legally Available Funds. Notwithstanding the foregoing, if the
Partnership does not have Legally Available Funds that are available after the
Payment in Full of Credit Obligations on the date of consummation of the Change
of Control to purchase, or otherwise may not lawfully purchase, all units of
Series E Preferred Limited Partnership Interests that holders have elected to be
purchased, or otherwise fails to comply with any provisions of this Section 4,
the Applicable Quarterly Distribution Rate shall increase three percent (3%) per
annum (0.75% per quarter) for each Series E Quarterly Period that commences
after the then-current Series E Quarterly Period with respect to any units of
Series E Preferred Limited Partnership Interests that remain outstanding, and
the applicable redemption price for any unit of Series E Preferred Limited
Partnership Interests redeemed thereafter shall be the greater of (i) the
redemption price to be paid on the date the Change of Control is consummated, as
adjusted to reflect all unpaid distributions accrued on such unit on the date
the redemption price for such unit is paid in full, and (ii) the Change of
Control Price multiplied by the number of units of Common Partnership Interests
into which a unit of Series E Preferred Limited Partnership Interests could be
converted in accordance with Section 6 (but, for purposes of this clause (ii),
without taking into account any limitations or restrictions on the
convertibility of the Series E Preferred Limited Partnership Interests and
without taking into account any adjustment to the Conversion Ratio pursuant to
Section 6(g)), measured as of the date that is three (3) Business Days prior to
the date the redemption price for such unit is paid in full.

(v) No unit of Series E Preferred Limited Partnership Interests that is redeemed
in accordance with this Section 4(b) shall be entitled to receive any
distributions in respect thereof after the date on which the payments required
by this Section 4(b) are paid or set apart for payment to the holder of such
Series E Preferred Limited Partnership Interests in accordance with the terms
hereof. From and after the receipt of all such payments in cash in full, all
rights of the holder of such Series E Preferred Limited Partnership Interests
shall, in respect of such Series E Preferred Limited Partnership Interests,
cease, and such unit of Series E Preferred Limited Partnership Interests shall
no longer be deemed to be outstanding.

(vi) For purposes of this Exhibit A, the following capitalized terms shall have
the following meanings:

“Beneficial Ownership” means, with respect to any Security, the ownership of
such Security by any “Beneficial Owner,” as such term is defined in Rule 13d-3
and Rule 13d-5 under the Exchange Act, except that, in calculating the
beneficial ownership of any particular “person” (as that term is used in
Section 13(d)(3) of the Exchange Act), such “person” will be deemed to have
beneficial ownership of all securities that such “person” has the right to
acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only after the passage of time.

 

16



--------------------------------------------------------------------------------

“Change of Control” means (i) a sale of all or substantially all of the direct
or indirect assets of the Corporation (including by way of any reorganization,
merger, consolidation or other similar transaction), (ii) a direct or indirect
acquisition of Beneficial Ownership of Voting Securities of the Corporation by
another Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act) by means of any transaction or series of transactions (including
any reorganization, merger, consolidation, joint venture, share transfer or
other similar transaction), pursuant to which the stockholders of the
Corporation immediately preceding such transaction or transactions collectively
own, following the consummation of such transaction or transactions, less than
fifty percent (50%) of the Voting Securities of the Corporation or the surviving
entity, as the case may be, or (iii) the obtaining by any Person or “group”
(within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act) of the
power (whether or not exercised) of the power to elect a majority of the members
of the Board (or similar governing body).

“Change of Control Price” means the Average Closing Price as of the Measurement
Date; provided, that such price shall not be less than the fair market value of
the consideration to be received by stockholders with respect to a share of
Common Stock pursuant to such Change of Control.

“Change of Control Make Whole Amount” means, if the date of consummation of the
Change of Control occurs prior to the date that is the fifth anniversary of the
Issue Date, an amount equal to the aggregate amount of all distributions that
would have accrued on a unit of Series E Preferred Limited Partnership Interest
pursuant to Section 2(b) from the date of consummation of the Change of Control
through the date that is the fifth anniversary of the Issue Date (which, for the
avoidance of doubt, shall be calculated assuming that no distributions will be
declared pursuant to Section 2(a) hereof, and shall not be subject to any
discount rate).

“Credit Agreement” shall mean that certain Amended and Restated Credit
Agreement, dated as of March 30, 2012, by and among the Corporation, Wells Fargo
Bank, National Association, as Administrative Agent, and the other parties
thereto, as the same may be amended, modified or supplemented from time to time.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with all rules and regulations promulgated thereunder.

“Guaranty” means that certain Guaranty, dated as of March 30, 2012, from the
Corporation and certain other parties to PNC Bank, National Association, as the
same may be amended, modified, supplemented or restated from time to time.

“Payment in Full of Credit Obligations” shall mean the payment in full in cash
of each of the Loans and other Obligations (as each such term is defined in the
Credit Agreement), and of the Debt (as such term is defined in the Guaranty), in
each instance, to the extent then due and payable.

 

17



--------------------------------------------------------------------------------

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, or other entity or organization, including any
governmental authority.

“Securities” means capital stock, limited partnership interests, limited
liability company interests, beneficial interests, warrants, options, restricted
stock units, notes, bonds, debentures, and other securities, equity interests,
ownership interests and similar obligations of every kind and nature of any
Person.

“Voting Securities” means at any time shares of any class of capital stock or
other Securities of the Corporation that are then entitled to vote generally in
the election of directors and not solely upon the occurrence and during the
continuation of certain specified events, and any evidence of indebtedness,
shares of capital stock (other than Common Stock) or other Securities (including
options, warrants and similar securities) that may be converted into, exercised
for, or otherwise exchanged for such shares of capital stock.

 

  (c) By the Partnership.

(i) From and after the one (1) year anniversary of the Issue Date and until the
two (2) year anniversary of the Issue Date, the Partnership has the right, at
its option, at any time, to redeem all (but not less than all) of the
outstanding Series E Preferred Limited Partnership Interests at a redemption
price per unit of Series E Preferred Limited Partnership Interests (the “Call
Price”) equal to the greater of (A) the sum of (I) the Liquidation Preference of
a unit of Series E Preferred Limited Partnership Interests plus the amount of
any accrued but unpaid distributions thereon to the date fixed for redemption,
without interest, plus (II) the Make Whole Amount, and (B) the Average Closing
Price multiplied by the number of units of Common Partnership Interests into
which a unit of Series E Preferred Limited Partnership Interests could be
converted in accordance with Section 6 (but, for purposes of this clause (B),
without taking into account any limitations or restrictions on the
convertibility of the Series E Preferred Limited Partnership Interests and
without taking into account any adjustment to the Conversion Ratio pursuant to
Section 6(g)), in each case measured as of the date on which the Partnership
delivers a Call Notice (as defined below), or the last Trading Day immediately
prior to such date, pursuant to this Section 4(c). The “Make Whole Amount” shall
be (x) if the Partnership delivers a Call Notice (as defined below) that
provides for a Redemption Date (as defined below) on or prior to the fifteen
(15) month anniversary of the Issue Date of the Series E Preferred Limited
Partnership Interests in accordance with this Section 4(c)(i), an amount equal
to the present value at the Redemption Date of the aggregate amount of all
distributions that would have accrued on a unit of Series E Preferred Limited
Partnership Interests pursuant to Section 2(b) from the Redemption Date pursuant
to this Section 4(c) through the date that is the fifth anniversary of the Issue
Date (which, for the avoidance of doubt, shall be calculated assuming that no
distributions pursuant to Section 2(a) hereof will be declared), computed using
a discount rate equal to the Treasury Rate as of the date that the Partnership
delivers a Call Notice (as defined below), or the last Trading Day immediately
prior to such date, and (y) if the Partnership delivers a Call Notice that
provides for a Redemption Date after the fifteen (15) month anniversary of the
Issue Date and on or prior to the two (2) year anniversary of the Issue Date in
accordance with this Section 4(c)(i), an amount equal to the aggregate amount of
all distributions that would have accrued on a unit of Series E Preferred
Limited Partnership

 

18



--------------------------------------------------------------------------------

Interests pursuant to Section 2(b) from the Redemption Date pursuant to this
Section 4(c) through the date that is the fifth anniversary of the Issue Date
(which, for the avoidance of doubt, shall be calculated assuming that no
distributions will be declared pursuant to Section 2(a) hereof, and shall not be
subject to any discount rate). The “Treasury Rate” shall mean, as of the
Redemption Date, the yield to maturity of United States Treasury securities with
a constant maturity most nearly equal to the period from the Redemption Date to
the fifth anniversary of the Issue Date.

(ii) The Partnership may exercise its option pursuant to this Section 4(c) by
delivering notice of such exercise (a “Call Notice”) to each holder of Series E
Preferred Limited Partnership Interests at such holder’s address as it shall
appear in the records of the Partnership or such other address as such holder
shall specify to the Partnership in writing from time to time, stating (i) the
date of redemption (the “Redemption Date”), which shall be a Business Day that
is no earlier than thirty (30) days and no later than sixty (60) days from the
date such notice is sent, or such later date as may be necessary to comply with
the requirements of applicable law including the Exchange Act, and (ii) the
estimated Call Price, (iii) the place or places where certificates for such
Series E Preferred Limited Partnership Interests, if any, are to be surrendered
for payment, and (iv) that distributions on Series E Preferred Limited
Partnership Interests shall cease to accrue on the Redemption Date.

(iii) Redemption pursuant to this Section 4(c) shall become effective on the
Redemption Date. On or before the applicable Redemption Date, each holder of
outstanding units of Series E Preferred Limited Partnership Interests shall
surrender the certificate or certificates representing such units (or, if such
certificate or certificates have been lost, stolen, or destroyed, a lost
certificate affidavit and indemnity in form and substance reasonably acceptable
to the Partnership) to the Partnership at the place or places specified in the
Call Notice, and upon receipt thereof by the Partnership the aggregate Call
Price for such redeemed units shall be immediately due and payable in cash to
the record holder of the Series E Preferred Limited Partnership Interests being
redeemed. If a Call Notice has been delivered in accordance with
Section 4(c)(ii) and if the funds necessary for redemption have been paid to, or
set aside by the Partnership for payment to, the holders of Series E Preferred
Limited Partnership Interests, then from and after the redemption date, whether
or not a holder has surrendered its certificate or certificates representing its
units (or, if such certificate or certificates have been lost, stolen, or
destroyed, a lost certificate affidavit and indemnity in form and substance
reasonably acceptable to the Partnership), distributions will cease to accrue on
the Series E Preferred Limited Partnership Interests, the Series E Preferred
Limited Partnership Interests shall no longer be deemed outstanding and all
rights of the holders of Series E Preferred Limited Partnership Interests as
holders thereof will terminate, except the right to receive the aggregate Call
Price for the units of Series E Preferred Limited Partnership Interests held by
each such holder.

 

  5. Voting Rights.

(a) General. Except as otherwise set forth in this Section 5, or except as
otherwise from time to time required by applicable law, the holders of Series E
Preferred Limited Partnership Interests will have no voting rights.

 

19



--------------------------------------------------------------------------------

(b) Right to Vote in Certain Circumstances. So long as any units of Series E
Preferred Limited Partnership Interests remain outstanding, the Partnership will
not without the affirmative vote or consent of the holders of at least
two-thirds of the units of the Series E Preferred Limited Partnership Interests
outstanding at the time, given in person or by proxy, either in writing or at a
meeting (voting separately as a class), (i) authorize or create, or increase the
authorized or issued amount of, any class or series of partnership interests
ranking senior to the Series E Preferred Limited Partnership Interests with
respect to payment of distributions or the distribution of assets upon
liquidation, dissolution or winding up or reclassify any authorized partnership
interests of the Partnership into such units, or create, authorize or issue any
obligation or security convertible into or evidencing the right to purchase any
such units; or (ii) amend, alter or repeal the provisions of the Agreement of
Limited Partnership or this Exhibit A, whether by merger, consolidation or
otherwise (an “Event”), so as to materially and adversely affect any right,
preference, privilege or voting power of the Series E Preferred Limited
Partnership Interests or the holders thereof; provided, however, with respect to
the occurrence of any Event set forth in (ii) above, so long as the Series E
Preferred Limited Partnership Interests remains outstanding with the rights,
preferences, privileges and voting power thereof unchanged in any material and
adverse respect, taking into account that upon the occurrence of an Event the
Partnership may not be the surviving entity, the occurrence of any such Event
shall not be deemed to materially and adversely affect such rights, preferences,
privileges or voting power of holders of the Series E Preferred Limited
Partnership Interests; and provided further that (x) any increase in the amount
of authorized preferred partnership interests or the creation or issuance of any
series of preferred partnership interests, or (y) any increase in the amount of
authorized units of such series, in each case ranking on parity with or junior
to the Series E Preferred Limited Partnership Interests with respect to payment
of distributions or the distribution of assets upon liquidation, dissolution or
winding up, shall not be deemed to materially and adversely affect such rights,
preferences, privileges or voting powers. Except as provided above and as
required by law, the holders of Series E Preferred Limited Partnership Interests
are not entitled to vote on any merger or consolidation involving the
Partnership, on any unit exchange, on a sale of all or substantially all of the
assets of the Partnership or on any other similar reorganization or change of
control transaction.

 

  6. Conversion.

(a) Conversion by the Holders of Series E Preferred Limited Partnership
Interests. Pursuant to, and in accordance with, the provisions of this
Section 6, a holder of Series E Preferred Limited Partnership Interests shall
have the right, at such holder’s option at any time following (i) the approval
by the requisite holders of the Corporation’s Common Stock of the conversion
rights set forth in the Corporation’s Charter (such conversion rights, the
“Preferred Stock Conversion Rights” and such approval by the holders of the
Common Stock of the Preferred Stock Conversion Rights, the “Stockholder
Approval”), and (ii) the expiration or termination of any applicable waiting
periods (together with any extensions thereof) under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976 (the “HSR Act”), to convert all or a portion
of such holder’s Series E Preferred Limited Partnership Interests into the
number of fully paid and non-assessable units of Common Partnership Interests
obtained by multiplying the number of units of Series E Preferred Limited
Partnership Interests being converted by the Conversion Ratio (as defined below
and as in effect at the time of such conversion) by surrendering such Series E
Preferred Limited Partnership Interests to be

 

20



--------------------------------------------------------------------------------

converted. Such surrender shall be made in accordance with Section 6(c). The
“Conversion Ratio” with respect to any unit of Series E Preferred Limited
Partnership Interests shall initially be equal to one (1) unit of Common
Partnership Interest per unit of Series E Preferred Limited Partnership
Interests, subject to adjustment as set forth herein.

(b) Conversion by the Partnership. The Partnership shall have the right at any
time following (i) the Stockholder Approval of the Preferred Stock Conversion
Rights and (ii) the expiration or termination of any applicable waiting periods
(together with any extensions thereof) under the HSR Act, to convert all Series
E Preferred Limited Partnership Interests into the number of fully paid and
non-assessable units of Common Partnership Interests obtained by multiplying the
number of units of Series E Preferred Limited Partnership Interests being
converted by the Conversion Ratio (as in effect at the time of such conversion)
by providing notice of such conversion to the record holders of the Preferred
Limited Partnership Interests.

(c) Manner of Conversion.

(i) In order to convert the Series E Preferred Limited Partnership Interests
pursuant to Section 6(a), the holder of such unit to be converted shall
surrender to the Partnership the certificate representing such unit, if any,
duly endorsed or assigned to the Partnership or in blank (or, if such
certificate or certificates have been lost, stolen, or destroyed, a lost
certificate affidavit and indemnity in form and substance reasonably acceptable
to the Partnership), accompanied by written notice to the Partnership (in the
case of conversion pursuant to Section 6(a)) that the holder thereof elects to
convert such Series E Preferred Limited Partnership Interests.

(ii) Until a holder of Series E Preferred Limited Partnership Interests
converted pursuant to Section 6(b) surrenders to the Partnership the
certificate, if any, that represented such unit of Series E Preferred Limited
Partnership Interest, duly endorsed or assigned to the Partnership or in blank
(or, if such certificate or certificates have been lost, stolen, or destroyed, a
lost certificate affidavit and indemnity in form and substance reasonably
acceptable to the Partnership), the certificate that represented such Series E
Preferred Limited Partnership Interests shall represent the number of units of
Common Partnership Interests into which such Series E Preferred Limited
Partnership Interests was converted.

(iii) Unless the units of Common Partnership Interests issuable on conversion
are to be issued in the same name as the name in which such Series E Preferred
Limited Partnership Interest are registered, each unit of Series E Preferred
Limited Partnership Interests surrendered for conversion shall be accompanied by
instruments of transfer, in form satisfactory to the Partnership, duly executed
by the holder or such holder’s duly authorized attorney and an amount sufficient
to pay any transfer or similar tax (or evidence reasonably satisfactory to the
Partnership demonstrating that such taxes have been paid).

(iv) As promptly as practicable after the surrender of certificates of Series E
Preferred Limited Partnership Interests in accordance with Section 6(c)(i), upon
request, the Partnership shall issue and shall deliver at such office to such
holder, or on such holder’s written order, a certificate or certificates for the
number of full units of Common

 

21



--------------------------------------------------------------------------------

Partnership Interests issuable upon the conversion of such Series E Preferred
Limited Partnership Interests in accordance with the provisions of this
Section 6, and any fractional interest in respect of a unit of Common
Partnership Interests arising upon such conversion shall be settled as provided
in paragraph (e) of this Section 6.

(v) Each conversion pursuant to Section 6(a) shall be deemed to have been
effected immediately prior to the close of business on the date on which
certificates for the Series E Preferred Limited Partnership Interests (or, if
such certificate or certificates have been lost, stolen, or destroyed, a lost
certificate affidavit and indemnity in form and substance reasonably acceptable
to the Partnership) have been surrendered and such notice received by the
Partnership in the manner required hereby. Each conversion pursuant to
Section 6(b) shall be deemed to have been effected immediately prior to the
close of business on the date on which the Partnership delivers notice of such
conversion to the holders of the Series E Preferred Limited Partnership
Interests. The person or persons in whose name or names any certificate or
certificates for units of Common Partnership Interests shall be issuable upon
any such conversion, if any, shall be deemed to have become the holder or
holders of record of the units represented thereby at the time and on the date
such conversion is deemed to have been effected, and such conversion shall be at
the Conversion Ratio in effect at such time on such date unless the transfer
books of the Partnership shall be closed on that date, in which event such
conversion shall have been deemed to have been effected and such person or
persons shall be deemed to have become the holder or holders of record at the
close of business on the next succeeding day on which such unit transfer books
are open, but such conversion shall be at the Conversion Ratio in effect on the
date on which such conversion would have been effective if the unit transfer
books of the Partnership had not been closed.

(d) Accrued Distributions. Upon the conversion of each unit of Series E
Preferred Limited Partnership Interests and contemporaneously with the
deliveries contemplated by Section 6(c), the Partnership shall pay to the holder
of such unit all accrued but unpaid distributions earned in respect of such unit
through the date prior to the effective date of conversion, such payment to be
in cash (by wire transfer of immediately available funds).

(e) Fractional Units. No fractional units or scrip representing fractions of
units of Common Partnership Interests shall be issued upon conversion of the
Series E Preferred Limited Partnership Interests. Instead of any fractional
interest in a unit of Common Partnership Interests that would otherwise be
deliverable upon the conversion of Series E Preferred Limited Partnership
Interests, the Partnership shall pay to the holder of such fractional unit an
amount in cash equal to such fraction multiplied by the Average Closing Price,
in each case measured as of the Trading Date immediately preceding the date of
conversion.

(f) Adjustment of Conversion Ratio. The Conversion Ratio shall be adjusted from
time to time as follows:

(i) If the Partnership shall, while any Series E Preferred Limited Partnership
Interests are outstanding, (A) pay a distribution or make a distribution with
respect to its partnership interests in units of its Common Partnership
Interests (which, for the avoidance of doubt, shall not include any
distributions paid in units of Series E Preferred Limited Partnership Interests
pursuant to Section 2(b))), (B) subdivide its outstanding Common

 

22



--------------------------------------------------------------------------------

Partnership Interests into a greater number of units, (C) combine its
outstanding Common Partnership Interests into a smaller number of units or
(D) issue any partnership interests by reclassification of its Common
Partnership Interests, the Conversion Ratio in effect at the opening of business
on the day next following the date fixed for the determination of partners
entitled to receive such distribution or distribution (in the case of the
foregoing clause (A)), or at the opening of business on the day following the
day on which such subdivision, combination or reclassification becomes effective
(in the cases of the foregoing clauses (B), (C) and (D)), shall be adjusted and
shall become effective immediately so that the holder of any Series E Preferred
Limited Partnership Interests thereafter surrendered for conversion shall be
entitled to receive the number of units of Common Partnership Interests that
such holder would have owned or have been entitled to receive after the
happening of any of the events described above had such Series E Preferred
Limited Partnership Interests been converted immediately prior to the record
date (in the case of the foregoing clause (A)) or the effective date (in the
cases of the foregoing clauses (B), (C) and (D)).

(ii) If the Partnership shall, while any Series E Preferred Limited Partnership
Interests are outstanding, issue rights, options or warrants to holders of
Common Partnership Interests (other than any issuances of Common Partnership
Interests relating to the Partnership’s or Corporation’s existing compensation
arrangements for its directors, officers, employees, consultants and agents or
any future compensation arrangements for its directors, officers, employees,
consultants and agents that are approved by the Corporation’s compensation
committee) entitling them to subscribe for or purchase Common Partnership
Interests at a price per unit less than the Average Closing Price, measured as
of the record date for the determination of partners entitled to receive such
rights or warrants, then the Conversion Ratio in effect at the opening of
business on the day next following such record date shall be adjusted to equal
the ratio determined by dividing (A) the Conversion Ratio in effect at the
opening of business on the day next following such record date by (B) a
fraction, the numerator of which shall be the sum of (I) the number of units of
Common Partnership Interests outstanding on the close of business on the date
fixed for such determination plus (II) the number of units of Common Partnership
Interests that the aggregate proceeds to the Partnership from the exercise of
such rights or warrants for Common Partnership Interests would purchase at such
Average Closing Price, and the denominator of which shall be the sum of (X) the
number of units of Common Partnership Interests outstanding on the close of
business on the date fixed for such determination and (Y) the number of
additional units of Common Partnership Interests offered for subscription or
purchase pursuant to such rights or warrants. Such adjustment shall become
effective immediately after the opening of business on the day immediately
following such record date. In determining whether any rights or warrants
entitle the holders of Common Partnership Interests to subscribe for or purchase
units of Common Partnership Interests at a per unit price that is less than such
Average Closing Price, all consideration received by the Partnership upon
issuance and upon exercise of such rights or warrants shall be taken into
account, the value of such consideration, if in a form other than cash, to be
determined by the General Partner in the reasonable exercise of its business
judgment.

(g) Additional Adjustment of Conversion Ratio and Liquidation Preference. In the
event that the Stockholder Approval is not obtained within one hundred
eighty (180) days of the Issue Date then, upon the occurrence of such event,
each of the Conversion Ratio and the Liquidation Preference shall immediately be
adjusted, such that,

 

23



--------------------------------------------------------------------------------

immediately following such adjustment, each of the Conversion Ratio and the
Liquidation Preference, as adjusted, is equal to the product of one hundred and
ten percent (110%) multiplied by the amount of the Conversion Ratio and the
Liquidation Preference, respectively, in effect immediately prior to such
adjustment.

(h) Notice of Adjustment of Conversion Ratio. Whenever the Conversion Ratio is
adjusted as herein provided, the Partnership shall prepare a notice of such
adjustment of the Conversion Ratio setting forth the adjusted Conversion Ratio
and the effective date of such adjustment and shall deliver such notice of such
adjustment of the Conversion Ratio to the holders of the Series E Preferred
Limited Partnership Interests at such holders’ last address as shown on the
records of the Partnership.

(i) Other Adjustments to Conversion Ratio. In the event the Partnership takes
any action that affects the Common Partnership Interests in a manner that could
materially adversely affect the conversion rights of the holders of the Series E
Preferred Limited Partnership Interests or the value of such conversion rights
(which action is not otherwise contemplated by this Section 6), the Conversion
Ratio for the Series E Preferred Limited Partnership Interests may be adjusted,
to the extent permitted by law, as the General Partner, in the exercise of its
reasonable business judgment, shall determine to be equitable in the
circumstances.

 

  7. Ranking.

The Series E Preferred Limited Partnership Interests, both as to payment of
distributions and to distribution of assets upon liquidation, dissolution or
winding up of the Partnership, whether voluntary or involuntary, shall rank
(a) senior to the Common Partnership Interests and each other class or series of
partnership interests of the Partnership hereafter created that does not
expressly rank pari passu with or senior to the Series E Preferred Limited
Partnership Interests as to payment of distributions and to distribution of
assets upon liquidation, dissolution or winding up of the Partnership, whether
voluntary or involuntary (collectively, the “Junior Units”) (b) pari passu with
(i) the Partnership’s 8.00% Series D Cumulative Redeemable Preferred Limited
Partnership Interests (“Series D Preferred Partnership Interests”) and (ii) any
class or series of preferred partnership interests established in accordance
with the terms of the Partnership Agreement, the terms of which specifically
provide that such class or series of partnership interests ranks on a parity
with the Series E Preferred Limited Partnership Interests as to payment of
distributions and to distribution of assets upon liquidation, dissolution or
winding up of the Partnership, whether voluntary or involuntary (collectively
with the Series D Preferred Partnership Interests, the “Parity Units”), and
(c) junior to any class or series of preferred partnership interests of the
Partnership hereafter created in accordance with the Partnership Agreement (and
any other agreements of the Partnership) that expressly ranks senior to the
units of Series E Preferred Limited Partnership Interests as to payment of
distributions and to distribution of assets upon liquidation, dissolution or
winding up of the Partnership, whether voluntary or involuntary.

 

24



--------------------------------------------------------------------------------

Dated the 5th day of June, 2012.

 

PARKWAY PROPERTIES GENERAL PARTNERS, INC.

By

 

/s/ David R. O’Reilly

Name:

  David R. O’Reilly

Title:

  Executive Vice President, Chief Investment Officer and Interim Chief Financial
Officer

By:

 

/s/ Mandy M. Pope

Name:

  Mandy M. Pope

Title:

  Executive Vice President, Chief Accounting Officer and Secretary

 

25